UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For The Quarterly Period Ended March31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the Transition Period fromto Commission file number- 333-170578 YELLOW7, INC. (Exact name of registrant as specified in the charter) Texas (State or other jurisdiction of incorporation or organization) 61-155055 (I.R.S. Employer Identification Number) 104 Hardwicke Lane, Little Elm, Texas (Address of principal executive office) (Zip Code) (972) 731-6720 ext 305 (Registrant's telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirement for the past 90days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. LargeAcceleratedFilero AcceleratedFilerG Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in rule12b-2 of the Exchange Act).YESoNOý As of May 14, 2012, there were 185,400,000 shares of the Registrant's common stock, $.0001 par value outstanding. -1- Table of Contents Yellow7,Inc. Index Page No. PART I—FINANCIAL INFORMATION Item1. Financial Statements Balance Sheets (unaudited) at March31, 2012 and December31, 2011 Statements of Operations (unaudited) for the three months ended March31, 2012 and March 31, 2011 Statements of Cash Flows (unaudited) for the three months ended March31, 2012 and March31, 2011 Notes to Financial Statements Item2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item3. Quantitative and Qualitative Disclosures About Market Risk Item4. Controls and Procedures PART II—OTHER INFORMATION Item1. Legal Proceedings Item2. Unregistered Sales of Equity Securities and Use of Proceeds Item3. Default Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Shareholders Item 5. Other Information Item6. Exhibits Signature -2- CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form10-Q contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, that involve substantial risks and uncertainties. In addition, we, or our executive officers on our behalf, may from time to time make forward-looking statements in reports and other documents we file with the Securities and Exchange Commission, or SEC, or in connection with oral statements made to the press, potential investors or others. All statements, other than statements of historical facts, including statements regarding our strategy, future operations, future financial position, future revenues, projected costs, prospects, plans and objectives of management are forward-looking statements. The words "expect," "estimate," "anticipate," "predict," "believe," "think," "plan," "will," "should," "intend," "seek," "potential" and similar expressions and variations are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. Forward-looking statements in this report are subject to a number of known and unknown risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those described in the forward-looking statements, including, but not limited to, the risks and uncertainties described in the section entitled "Risk Factors" in our Annual Report on Form10-K filed with the SEC on March 31, 2012, in this report as well as in the other documents we file with the SEC from time to time, and such risks and uncertainties are specifically incorporated herein by reference. Forward-looking statements speak only as of the date the statements are made. Except as required under the federal securities laws and rules and regulations of the SEC, we undertake no obligation to update or revise forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information. We caution you not to unduly rely on the forward-looking statements when evaluating the information presented in this report. -3- PART I—FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The financial statements of Yellow7, Inc. ("Yellow7" or the "Company") as of March31, 2012 and December31, 2011 and for the three months ended March31, 2012included herein have been prepared by the Company, without audit, pursuant to U.S. generally accepted accounting principles and the rules and regulations of the SEC. In addition, certain information and note disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. These financial statements reflect, in the opinion of management, all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the results for the interim periods. The results of operations for such interim periods are not necessarily indicative of the results for the full year. These financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form10-K filed with the SEC, on March 31, 2012. -4- ITEM 2:MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with (i) our financial statements for the years ended December 31, 2011 andDecember 31, 2010 together with the notes to these financial statements; and (ii) the section entitled “Business” that appears elsewhere in this report.The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this report. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report.Our financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. The statements in this report include forward-looking statements.These forward-looking statements are based on our management’s current expectations and beliefs and involve numerous risks and uncertainties that could cause actual results to differ materially from expectations.You should not rely upon these forward-looking statements as predictions of future events because we cannot assure you that the events or circumstances reflected in these statements will be achieved or will occur.You can identify a forward-looking statement by the use of the forward-terminology, including words such as “may”, “will”, “believes”, “anticipates”, “estimates”, “expects”, “continues”, “should”, “seeks”, “intends”, “plans”, and/or words of similar import, or the negative of these words and phrases or other variations of these words and phrases or comparable terminology.These forward-looking statements relate to, among other things: our sales, results of operations and anticipated cash flows; capital expenditures; depreciation and amortization expenses; sales, general and administrative expenses; our ability to maintain and develop relationship with our existing and potential future customers;and, our ability to maintain a level of investment that is required to remain competitive.Many factors could cause our actual results to differ materially from those projected in these forward-looking statements, including, but not limited to: variability of our revenues and financial performance; risks associated with technological changes; the acceptance of our products in the marketplace by existing and potential customers; disruption of operations or increases in expenses due to our involvement with litigation or caused by civil or political unrest or other catastrophic events; general economic conditions, government mandates and conditions in the advertising industry in particular; and, the continued employment of our key personnel and other risks associated with competition. For a discussion of the factors that could cause actual results to differ materially from the forward-looking statements see the “Liquidity and Capital Resources” section under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this item of this report and the other risks and uncertainties that are set forth elsewhere in this report or detailed in our other Securities and Exchange Commission reports and filings.We believe it is important to communicate our expectations. However, our management disclaims any obligation to update any forward-looking statements whether as a result of new information, future events or otherwise. Overview We are an operational company, incorporated as a limited liability company on February 26, 2007 and converted to a corporation on July 13, 2010.We have generated revenues and expect to generate increased revenues in the foreseeable future. Our Officers and Directors are responsible for our managerial and organizational structure which will include preparation of disclosure and accounting controls under the Sarbanes Oxley Act of 2002. When these controls are implemented, they will be responsible for the administration of the controls. Should they not have sufficient experience, they may be incapable of creating and implementing the controls which may cause us to be subject to sanctions and fines by the Securities and Exchange Commission which ultimately could cause you to lose your investment. Since incorporation, the Company has financed its operations through private investment.As of March 31, 2012, we had revenues of $205,708 and had total expenses of $193,313 as compared to revenues of $176,562 and expenses of$173,423 for the period March 31, 2011. As of March 31, 2012 we had net loss of $(5,605) as compared to netloss of $(13,595) for the period ended March 31, 2011. Results of Operations As of March 31, 2012, the Company reported an increase in revenues compared to the period ended March 31, 2011. As of March 31, 2012 we have experienced an increase in business; however, we have experienced slower payment of accounts receivables from our clients based on the economic environment.Management expects that slow payments on accounts receivables will decrease as the economy continues to strengthen as indicated by a recent increase in corporate profits.We further expect our business to grow as corporate profits increase based on the fact that many businesses’ profits are advertising driven. -5- To date, the Company has successfully implemented its business plan and is attempting to secure additional funding to continue the expansion process into the medical and mobile industries. The Company intends to continue developing its own internet properties including lead generation websites, social communities, and directory services targeting specific industries. Management believes there is a current trend for increased advertising and web development related services based upon recent increased corporate profits.Most businesses rely on advertising of some sort to increase their respective revenue models.Web development and on-line marketing services are the Company’s primary sources of revenue and management expects these numbers to increase as economic growth increases.The following represents the approximate percentage of revenue attributed to each service provided by the Company for the period ended March 31, 2012. · Web Design (15%) · Web Development(15%) · Mobile Design/Development(5%) · Mobile Application Development(5%) · Website Application Development(10%) · Paid Search Marketing(5%) · Media Planning/Buying(2%) · Banner Advertising / Rich Media Advertising(5%) · Social media Marketing(5%) · Search Engine Optimization(20%) · Email Marketing(5%) · Reputation management(1%) · Mobile Marketing(2%) · Flash Design/Development(5%) The Company’s ability to expand operations is somewhat dependent upon capital to hire additional sales representatives without additional capital. If Yellow7 does not produce sufficient cash flow to support its operations over the next 12 months, the Company will need to raise additional capital by issuing capital stock in exchange for cash in order to continue as a going concern.There are no formal or informal agreements to attain such financing. Yellow7 can not assure any investor that, if needed, sufficient financing can be obtained or, if obtained, that it will be on reasonable terms. -6- Yellow7 management may incur software development costs within the next 12 months. Yellow7 currently does not own any significant plant or equipment that it would seek to sell in the near future. Yellow7 management anticipates hiring employees or independent contractors over the next 12 months as needed. Currently, the Company believes the services provided by its officers and directors appear sufficient at this time. The Company has no plans to seek a business combination with another entity in the foreseeable future, however, may entertain strategic acquisitions in the marketing and advertising sector which compliment its business plan. Impact of Inflation We believe that the rate of inflation has had negligible effect on us.We believe we can absorb most, if not all, increased non-controlled operating costs by operating our Company in the most efficient manner possible. Liquidity and Capital Resources Cash Flows from Operating Activities We have generated positive cash flows from operating activities for the period ended March 31, 2012.Operating expenditures during the period covered by this report include general and administrative costs (See “Financial Statements). Cash Flows from Investing Activities We made no investments as of March 31, 2012. Cash Flows from Financing Activities We have financed our operations from the issuance of equity securities.Net cash provided by financing activities for the period March 31, 2011 through March 31, 2012 was $2,500, which relates to the sale of shares of common stock to shareholders in private transactions exempt from registration pursuant to Rule 504 of Regulation D of the Securities Act of 1933, as amended. Intangible Assets There were no intangible assets during the period March 31, 2011 through March 31, 2012. Material Commitments There were no material commitments for the period March 31, 2011 through March 31, 2012. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. -7- Critical Accounting Policies Our financial statements and accompanying notes have been prepared in accordance with United States generally accepted accounting principles applied on a consistent basis. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We regularly evaluate the accounting policies and estimates that we use to prepare our financial statements. In general, management's estimates are based on historical experience, on information from third party professionals, and on various other assumptions that are believed to be reasonable under the facts and circumstances. Actual results could differ from those estimates made by management. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. We have no cash equivalents. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Intangible Assets We evaluate the recoverability of identifiable intangible assets whenever events or changes in circumstances indicate that an intangible asset’s carrying amount may not be recoverable. There was no impairment loss for the period from March 31, 2011 through March 31, 2012. Income Taxes The Company accounts for income taxes as outlined in ASC 740 “Income Taxes”, which was previously Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes.” Under the asset and liability method of Statement 109, deferred tax assets and liabilities are recognized for the estimated future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates in effect for the year in which those temporary differences are expected to be recovered or settled. Fair Value of Financial Instruments The Company considers that the carrying amount of financial instruments, including accounts payable, approximates fair value because of the short maturity of these instruments. Share Based Payments (included in ASC 718 “Compensation-Stock Compensation”) In December 2004, the FASB issued SFAS No. 123(R), “Share-Based Payment,” which replaces SFAS No. 123 and supersedes APB Opinion No. 25. Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees or independent contractors are required to provide services. Share-based compensation arrangements include stock options and warrants, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005, the SEC issued Staff Accounting Bulletin No. 107, or “SAB 107”. SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods. On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123(R). Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. -8- The Company has fully adopted the provisions of SFAS No. 123(R) and related interpretations as provided by SAB 107. As such, compensation cost is measured on the date of grant as the fair value of the share-based payments. Such compensation amounts, if any, are amortized over the respective vesting periods of the share-based payments. Recent Accounting Pronouncements The Company has adopted all recently issued accounting pronouncements.The adoption of the accounting pronouncements, including those not yet effective, is not anticipated to have a material effect on the financial position or results of operations of the Company. ITEM 3:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK A smaller reporting company is not required to provide the information required by this item 3. ITEM 4.CONTROLS AND PROCEDURES. We maintain disclosure controls and procedures that are designed to ensure that the information required to be disclosed in the reports that we file are under the Securities Exchange Act of 1934 (the “Exchange Act”) is recorded, processed summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosures. In designing and evaluating the disclosure controls and procedures, management recognized that any controls and procedures, no matter how well designed and operated, can only provide reasonable assurance of achieving the desired control objectives, and in reaching a reasonable level of assurance, management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. As required by SEC Rule 13a-15(b), we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of our first fiscal quarter covered by this report. Based on the foregoing, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective at the reasonable assurance level. There has been no change in our internal controls over financial reporting during our first fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. -9- PART II—OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS. The Company has or is not currently involved in any legal proceedings. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS There have been no sales of unregistered securities during this quarter ended March 31, 2012. ITEM 3.DEFAULT UPON SENIOR SECURITIES Not applicable. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY SHAREHOLDERS There have been no matters submitted to a vote of the Company’s shareholders. ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS No. Exhibit Certification by Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -10- SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Yellow7, Inc. (Registrant) May 14, 2012 By: /s/ Jason Burgess Jason Burgess President and Chief Executive Officer May 14, 2012 By: /s/ Jon Burgess Jon Burgess Chief Financial Officer -11- INDEX TO EXHIBITS No. Exhibit Certification by Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification by Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification by Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -12-
